Citation Nr: 1021512	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to VA disability benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant reports service in the Philippine Commonwealth 
Army from December 1943 to February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision entered in July 2006 by the VARO in 
Manila, Republic of the Philippines, in which the appellant's 
claim for VA disability benefits was denied.  This was 
followed by a November 2006 request for reconsideration, and 
entry of the RO's February 2007 determination in which it was 
found that the appellant lacked creditable service for VA 
disability benefits.   

Pursuant to the appellant's request, he was afforded a 
hearing before the Board, sitting at the RO, in July 2009.  A 
transcript of that proceeding is of record.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is without qualifying military service to 
render him basically eligible for or legally entitled to VA 
disability benefits.  


CONCLUSION OF LAW

The appellant is without basic eligibility or legal 
entitlement to VA disability benefits.  38 U.S.C.A. 
§§ 101(2), 107(a), 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.6, 3.40, 3.41, 3.203 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.

Before addressing the appellant's claim to reopen, the Board 
is required to ensure that VA's "duty to notify" and "duty 
to assist" obligations have been satisfied.  In this case, 
the notification obligation was accomplished by way of the 
RO's letter to the appellant that is dated in May 2006.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Notice is taken the RO after learning of information provided 
to the appellant by way of October 2007 correspondence from 
the National Archives and Records Administration (NARA) 
showing the appellant's name on the Unit Roster, Y Company, 
6th Battalion, 3rd Pangasinan Regiment, forwarded that 
information to the National Personnel Records Center (NPRC) 
for review and recertification of the appellant's service.  

In its April 2008 response, the NPRC indicated that the NARA 
evidence did not warrant any change in its prior 
certification that the appellant was without qualifying 
military service.  See Capellan v. Peake, 539 F.3d 1373, 
1381-82 (Fed. Cir. 2008) (pursuant to both 38 C.F.R. 
§ 3.203(c) and VA Secretary's statutory duty to assist (as 
set forth in 38 U.S.C.A. § 5103A), new evidence submitted by 
a claimant in support of a request for verification of 
service from the service department must be submitted to the 
service department for review).  The appellant has not made 
the RO or Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal; 
therefore, the Board finds that the duties to notify and 
assist have been satisfied and will proceed to the merits of 
the certified appellate issue.  


Merits of the Claim

The appellant asserts that he has basic legal eligibility for 
VA disability benefits, be it disability compensation and/or 
pension.  He reiterates that he served in an infantry unit 
associated with U.S. Armed Forces in the Philippines.  
Various disorders are alleged to have disabled him in service 
and in the years following his service separation.  

In order to establish basic eligibility for VA disability 
benefits, it is required, in part, that the individual in 
respect to whom such benefits are is claimed be a veteran who 
had active military, naval, or air service.  See 38 U.S.C.A. 
§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2009).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2). "  Active military, 
naval, and air service" includes active duty. "  Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2009).  Such service 
is deemed not to be active service for purposes of granting 
nonservice-connected pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261, 264 (1996).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2009).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States, dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2009).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  (1) The evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2009).

With respect to documents submitted to establish recognized 
service, a document may be accepted without verification if 
the document shows (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or (3) 
90 days creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

In connection with his March 2006 application for VA 
disability benefits, the appellant submitted various items of 
evidence regarding his military service in the Philippine 
Army, including notice of his demobilization, Affidavit for 
Philippine Army Personnel, Philippine Army AGO Form No. 55, 
and a January 1987 certification from an Assistant Adjutant 
General of the Philippine Army.  Service of the appellant in 
the Philippine Army was therein noted to extend from December 
1943 to February 1946.  

In July 2006, the RO requested the NPRC to certify the 
appellant's service.  In response, the NPRC determined in 
August 2006 that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Unites States Armed Forces.  

Received initially in December 2007 and on several subsequent 
occasions was NARA correspondence, dated in October 2007, 
indicating that the appellant's name appeared on the Unit 
Roster for Y Company, 6th Battalion, 3rd Pangasinan Regiment.  
NARA also provided to the appellant a copy of the actual unit 
roster.  

The NARA evidence, though in a differing form, essentially 
duplicates much of the information contained in the notice of 
demobilization received into the record in March 2006.  Such 
evidence, in addition to copies of the information provided 
in March 2006, as referenced above, were then forwarded for 
review by the NPRC.  The initial response was by means of a 
February 2008 letter to the RO from the NPRC and indicated 
that the RO should disregard the information provided by 
NARA, as that portion of NARA did not have the holdings or 
materials which verify or determined military service facts 
involving World War II, among others.  The appellant was 
noted by prior determination not to have Philippine 
Commonwealth Army Service.  

Later in February 2008, the RO again forwarded all pertinent 
information of record, including the NARA correspondence of 
October 2007 and attachment thereto to the NPRC for review.  
In its April 2008 response, the NPRC reiterated what it had 
set forth in its February 2008 letter to the RO and, in 
addition, reported that such evidence resulted in no change 
in its prior certification regarding the appellant's service.  

The appellant and his granddaughter furnished testimony at a 
Board hearing in July 2009 in which it was restated that he 
had the requisite guerrilla service as to bestow basic 
eligibility for VA disability benefits.  Service was reported 
in the White Company, 6th Battalion, possibly from 1942 to 
1946.  

Following a complete review of the evidence of record, it is 
concluded that there is no showing that the appellant had 
qualifying military service to establish basic eligibility or 
legal entitlement to VA disability benefits.  The record is 
clear as to the absence of qualifying service of the service 
person, as indicated by the service department.  VA is bound 
to accept the service department's finding as to the 
existence or absence of qualifying military service.  See 
Soria v Brown, 118 F.3d 748 (Fed. Cir. 1997) (interpreting 38 
C.F.R. § 3.203 as requiring "official documentation issued by 
a United States service department for verification of the 
claimed service by" the U.S. service department); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (VA is prohibited from 
finding, on any basis other than a service department 
document which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the United States Armed Forces).

In view of the foregoing, the Board must conclude that the 
service person was without the type of service enumerated in 
the above-cited legal authority that would establish legal 
entitlement to VA disability benefits.  Accordingly, the 
appeal must be denied for a lack of legal merit.  See 38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40; Cacalda v. Brown, 9 Vet. 
App. 261, 264-65 (1996) (where law is dispositive, not 
evidence, appeal should be terminated for lack of legal merit 
or lack of entitlement under the law); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Legal entitlement to VA disability benefits is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


